Case 3:18-cv-01518-JLS-JLB Document 29 Filed 10/17/18 PageID.687 Page 1 of 11



 1   MICHAEL A. JACOBS (CA SBN 111664)
     MJacobs@mofo.com
 2   ESTHER KIM CHANG (CA SBN 258024)
     EChang@mofo.com
 3   MORRISON & FOERSTER LLP
     425 Market Street
 4   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 5   Facsimile: 415.268.7522
 6   DAVID A. MANSPEIZER (NY SBN 4867602)
     DManspeizer@mofo.com
 7   MORRISON & FOERSTER LLP
     250 West 55th Street
 8   New York, New York 10019-9601
     Telephone: 212.468.8000
 9   Facsimile: 212.468.7900
10   ERIC M. ACKER (CA SBN 135805)
     EAcker@mofo.com
11   MORRISON & FOERSTER LLP
     12531 High Bluff Drive Suite 100
12   San Diego, California 92130-2040
     Telephone: 858.720.5100
13   Facsimile: 858.720.5125
14   Attorneys for Plaintiff
     GENENTECH, INC.
15
16                         UNITED STATES DISTRICT COURT
17                       SOUTHERN DISTRICT OF CALIFORNIA
18                                   SAN DIEGO DIVISION
19
20   GENENTECH, INC., a Delaware                  Case No. 3:18-cv-01518-JLS-JLB
     corporation,
21                                                AMENDED AND
                                                  SUPPLEMENTAL
22                      Plaintiff,                COMPLAINT FOR PATENT
                                                  INFRINGEMENT
23          v.
                                                  DEMAND FOR JURY TRIAL
24   ELI LILLY AND COMPANY, an Indiana
     corporation,
25
26                      Defendant.
27
28

     sf-3947902
Case 3:18-cv-01518-JLS-JLB Document 29 Filed 10/17/18 PageID.688 Page 2 of 11



 1          Plaintiff Genentech, Inc. (“Genentech”) alleges as follows:
 2                                       THE PARTIES
 3          1.     Genentech is a corporation organized under the laws of the State of
 4   Delaware, with its principal place of business at 1 DNA Way,
 5   South San Francisco, California 94080. The company is dedicated to discovering,
 6   developing, and commercializing medicines to treat patients with debilitating and
 7   life-threatening diseases.
 8          2.     Defendant Eli Lilly and Company (“Lilly”) is an Indiana corporation
 9   with its principal place of business at Lilly Corporate Center,
10   Indianapolis, Indiana 46285.
11                              THE NATURE OF THIS ACTION
12          3.     This is an action arising under the patent laws of the United States,
13   codified at 35 U.S.C. §§ 1, et seq., over which this Court has subject matter
14   jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a) for infringement of
15   U.S. Patent No 10,011,654 (the “’654 patent”). This action arises out of the
16   manufacture, use, importation, offer for sale, and/or sale by Lilly of Taltz®
17   (containing ixekizumab as its active ingredient), a prescription medicine approved
18   by the U.S. Food and Drug Administration to treat psoriatic arthritis and moderate
19   to severe plaque psoriasis in adults.
20                                JURISDICTION AND VENUE
21          4.     Genentech incorporates each of the preceding paragraphs 1-3 as if
22   fully set forth herein.
23          5.     The ’654 patent issued at 12:00 a.m. Eastern time on July 3, 2018, and
24   the Complaint was filed immediately thereafter.
25          6.     Lilly is subject to personal jurisdiction in this district, and venue is
26   proper in this district.
27          7.     Lilly is subject to personal jurisdiction in this district because it
28   regularly and continuously conducts business, including business directly related to
                                                                 AMENDED & SUPPLEMENTAL COMPLAINT
                                                  1
                                                                     CASE NO. 3:18-CV-01518-JLS-JLB
     sf-3947902
Case 3:18-cv-01518-JLS-JLB Document 29 Filed 10/17/18 PageID.689 Page 3 of 11



 1   Taltz, within the state of California and in this district. Lilly has purposefully
 2   directed infringing activities in this district, including promoting and marketing the
 3   use of, offering for sale, and selling Taltz in this district, thereby directly infringing
 4   the ’654 patent and inducing infringement by physicians and patients using Taltz in
 5   this district. As detailed in Paragraph 15 below, Lilly sponsors ongoing clinical
 6   trials for ixekizumab, including in this district. (Exhibit 1, attached hereto.) Six
 7   ongoing ixekizumab clinical trials have study locations in the Southern District of
 8   California, with a seventh trial anticipated to begin in this district next month. (Id.)
 9          8.    Venue is proper in this Court under 28 U.S.C. §§ 1391 and 1400(b) at
10   least because Lilly has a regular and established place of business in this district
11   and has committed acts of infringement here. Lilly’s website lists San Diego,
12   California, as one of “[o]ur U.S. locations.” (See “Our U.S. Locations” section, at
13   https://www.lilly.com/our-us-locations (last visited October 8, 2018).) Lilly has
14   purposefully directed infringing activities in this district, including promoting and
15   marketing the use of, offering for sale, and selling Taltz in this district, thereby
16   directly infringing the ’654 patent and inducing infringement by physicians and
17   patients to use Taltz in this district. Lilly employs sales representatives and
18   advertises in this district for the purpose of promoting and marketing the use of
19   Taltz to physicians and patients in this district.
20          9.    In June 2017, Lilly announced completion of a $90 million expansion
21   of the Lilly Biotechnology Center, located at 10290 Campus Point Drive,
22   San Diego, California 92121. (See “Invested in Biomedical Innovation” section, at
23   https://www.lilly.com/invested-in-san-diego (last visited October 8, 2018).) The
24   Lilly Biotechnology Center was “officially established in 2009.” (Declaration of
25   Wolfgang Glaesner, Ph.D., filed Sept. 25, 2018 (ECF No. 24-2), ¶ 6.) The initial
26   discovery and engineering of the antibody that led to Taltz was conducted in
27   San Diego by Applied Molecular Evolution (“AME”), a company acquired by Lilly
28   in 2004. (Id. ¶ 11.) Lilly scientists in Indianapolis “worked closely with the
                                                                AMENDED & SUPPLEMENTAL COMPLAINT
                                                 2                  CASE NO. 3:18-CV-01518-JLS-JLB
     sf-3947902
Case 3:18-cv-01518-JLS-JLB Document 29 Filed 10/17/18 PageID.690 Page 4 of 11



 1   AME group on the Taltz project for discovery, engineering, and biological testing.”
 2   (Id.) FDA approval of Taltz was “the culmination of years of work, including
 3   discovery efforts by Lilly scientists in Indianapolis and San Diego.” (“In the Lab in
 4   San Diego,” at https://www.lilly.com/in-the-lab-in-san-diego (last visited
 5   October 8, 2018).)
 6          10.   A 2009 Lilly press release states that ixekizumab (Taltz) “w[as]
 7   designed and engineered by scientists now based at the Lilly Biotechnology Center
 8   [in] San Diego.” (Exhibit 2, attached hereto.)
 9          11.   One or more Lilly employees working at the Lilly Biotechnology
10   Center in San Diego, California, were involved in the research and development of
11   Taltz. A 2016 publication by Lilly scientists, titled “Generation and
12   Characterization of Ixekizumab, a Humanized Monoclonal Antibody That
13   Neutralizes Interleukin-17A,” names among its authors Barrett W. Allan,
14   Ying Tang, Barbra Barmettler, and James Nelson. (Exhibit 3, attached hereto.)
15   The article indicates that the location for each of these authors is the
16   AME department at the Lilly Biotechnology Center in San Diego. To this day,
17   these four individuals continue to work at the Lilly Biotechnology Center in
18   San Diego.
19          12.   Barrett W. Allan is one of the inventors of Taltz and performed his
20   research and development work at the Lilly Biotechnology Center in San Diego.
21   Barrett W. Allan is listed as the first named inventor on two issued United States
22   patents, U.S. Patent Nos. 7,838,638 (the “’638 patent”) and 8,110,191
23   (the “’191 patent”), both titled “Anti-IL-17 Antibodies.” Ying Tang, who co-wrote
24   the article cited in Paragraph 10 and is also based in San Diego, is also named as an
25   inventor on the ’191 patent. On or about May 17, 2016, Lilly applied for patent
26   term extensions for both of these patents, based on the FDA’s approval of Taltz.
27   (See Exhibits 4 and 5, attached hereto.) According to Lilly’s patent term extension
28   applications, both of these patents “claim[] the approved product TALTZ.” (See
                                                               AMENDED & SUPPLEMENTAL COMPLAINT
                                                3                  CASE NO. 3:18-CV-01518-JLS-JLB
     sf-3947902
Case 3:18-cv-01518-JLS-JLB Document 29 Filed 10/17/18 PageID.691 Page 5 of 11



 1   Patent Term Extension Applications for the ’638 and ’191 patents, available on
 2   Public Pair, https://portal.uspto.gov/pair/PublicPair.) Further, according to the
 3   Declarations and Powers of Attorney filed with the ’638 and ’191 patents,
 4   Mr. Allan resides in Encinitas, California, and Ms. Tang resides in San Diego,
 5   California. (Exhibits 6 and 7, attached hereto.)
 6          13.   According to Lilly’s Senior Vice President of Biotechnology and
 7   Immunology Research, Thomas F. Bumiol, in a 2017 Lilly press release: “Being in
 8   the San Diego area for the last 13 years has been a game changer for us,
 9   specifically in the arena of discovering medicines for hard-to-treat autoimmune
10   conditions. . . .With compounds such as Taltz (ixekizumab) for psoriasis, we’ve
                                                     ®




11   not only provided patients with a new treatment option, but we’ve also moved the
12   needle for advancing science.” (See Exhibit 8, attached hereto (emphasis added).)
13          14.   Similarly, in a 2017 interview, in response to the question, “As you
14   look back over the last 13 years since Lilly’s presence was established in
15   San Diego, what are you most proud of?”; Dr. Bumiol responded, “While we’ve
16   had a number of innovative biologic candidates come through our labs which
17   continue to be evaluated clinically, we are very proud of Taltz® (ixekizumab),
18   which was approved in the U.S. in 2016 for the treatment of psoriasis.” (Exhibit 9,
19   attached hereto (emphasis added).)
20          15.   Further, of the 20 Lilly-sponsored Phase III clinical trials for
21   ixekizumab, six trials were conducted with study sites in the Southern District of
22   California and are ongoing. In addition, a Phase IV trial is anticipated to begin in
23   this district in November 2018. (Exhibit 10, attached hereto.) Each of the six
24   ongoing Phase III studies enrolled several hundred individual patients from cities
25   throughout this district, including from La Jolla, La Mesa, El Cajon, Escondido,
26   Oceanside, and San Diego. Clinical testing at these sites began as early as
27   August 2009 and is anticipated to continue through at least March 2021. These
28   studies are directed to evaluating various diseases, such as psoriatic arthritis, axial
                                                               AMENDED & SUPPLEMENTAL COMPLAINT
                                                 4                 CASE NO. 3:18-CV-01518-JLS-JLB
     sf-3947902
Case 3:18-cv-01518-JLS-JLB Document 29 Filed 10/17/18 PageID.692 Page 6 of 11



 1   spondyloarthritis, plaque psoriasis, spondyloarthritis, and rheumatoid arthritis.
 2   (Id.)
 3           16.    Thus, jurisdiction and venue are proper in this district.
 4                                 THE ASSERTED PATENT
 5           17.    Genentech incorporates each of the preceding paragraphs 1-16 as if
 6   fully set forth herein.
 7           18.    The ’654 patent issued on July 3, 2018, and is titled “Antibodies
 8   Directed to IL-17A/IL-17F Heterodimers.” The claims of the ’654 patent are
 9   directed to humanized monoclonal antibodies that bind to the
10   IL-17A/F heterodimer.
11           19.    Genentech is the owner of all right, title, and interest in the
12   ’654 patent.
13                                            TALTZ
14           20.    Genentech incorporates each of the preceding paragraphs 1-19 as if
15   fully set forth herein.
16           21.    Taltz is a prescription injection product approved in the United States
17   to treat psoriatic arthritis and moderate to severe plaque psoriasis in adults. (See
18   www.taltz.com.)
19           22.    The active ingredient in Taltz is ixekizumab, a humanized
20   IgG4 monoclonal antibody. (Exhibit 2 at 1; see also Taltz® Medication Guide, at
21   http://uspl.lilly.com/taltz/taltz.html#mg (last visited October 8, 2018).)
22           23.    Ixekizumab binds to IL-17A/F. (Exhibit 2 at 5.) According to the
23   European Medicines Agency, “Ixekizumab is a monoclonal antibody that binds
24   with high affinity and specificity to both forms of interleukin 17A (IL-17A and
25   IL-17A/F).” (Exhibit 11, attached hereto.)
26           24.    The FDA announced the approval of Taltz in 2016. Lilly thereupon
27   began to commercially make, use, offer for sale, sell, or import Taltz in the
28   United States, including in California and in this district, and continues to do so.
                                                                 AMENDED & SUPPLEMENTAL COMPLAINT
                                                  5                  CASE NO. 3:18-CV-01518-JLS-JLB
     sf-3947902
Case 3:18-cv-01518-JLS-JLB Document 29 Filed 10/17/18 PageID.693 Page 7 of 11



 1                COUNT I—INFRINGEMENT OF THE ’654 PATENT
                            UNDER 35 U.S.C. § 271
 2
 3          25.    Genentech incorporates each of the preceding paragraphs 1-24 as if
 4   fully set forth herein.
 5          26.    The commercial manufacture, use, offer for sale, or sale of Taltz in the
 6   United States or importation of Taltz into the United States constitutes an act of
 7   infringement of at least claims 1, 4, 5, and 7 of the ’654 patent.
 8          27.    Independent claim 1 of the ’654 patent recites: “An isolated
 9   humanized monoclonal antibody that binds to an IL-17A/IL-l7F heterodimer
10   comprising the polypeptide of SEQ ID NO: 3 and the polypeptide of SEQ ID NO: 4
11   with or without their associated signal peptides.”
12          28.    Taltz comprises ixekizumab, an isolated humanized monoclonal
13   antibody purified from cell culture components, in a pharmaceutical formulation.
14          29.    Ixekizumab binds to an IL-17A/IL-l7F heterodimer comprising the
15   polypeptide of SEQ ID NO: 3 and the polypeptide of SEQ ID NO: 4 with or
16   without their associated signal peptides. The polypeptides of Sequence ID Nos. 3
17   and 4 are IL-17A and IL-17F, which form a heterodimer.
18          30.    Thus, Taltz meets each limitation of claim 1.
19          31.    Claim 4 depends from claim 1 and recites: “The isolated antibody of
20   claim 1, wherein the antibody is an IgG isotype.”
21          32.    Ixekizumab, the isolated antibody in Taltz, is an IgG isotype.
22          33.    Thus, Taltz meets each limitation of claim 4.
23          34.    Claim 5 depends from claim 4 and recites: “The isolated antibody of
24   claim 4, wherein the antibody is an IgGl, IgG2 or IgG4 isotype.”
25          35.    Ixekizumab, the isolated antibody in Taltz, is an IgG4 isotype.
26          36.    Thus, Taltz meets each limitation of claim 5.
27
28
                                                               AMENDED & SUPPLEMENTAL COMPLAINT
                                                6                  CASE NO. 3:18-CV-01518-JLS-JLB
     sf-3947902
Case 3:18-cv-01518-JLS-JLB Document 29 Filed 10/17/18 PageID.694 Page 8 of 11



 1          37.     Claim 7 depends from claim 1 and recites: “A pharmaceutical
 2   composition comprising the isolated antibody of claim 1.”
 3          38.     Taltz is a pharmaceutical composition comprising the isolated
 4   ixekizumab antibody.
 5          39.     Thus, Taltz meets each limitation of claim 7.
 6          40.     Lilly is committing these acts of infringement without license or
 7   authorization.
 8          41.     Lilly’s infringement of the ’654 patent is injuring and harming
 9   Genentech.
10          42.     On June 27, 2018, Genentech notified Lilly that the ’654 patent would
11   issue on July 3, 2018, and offered Lilly a license at a royalty rate to be determined
12   by arbitration. Lilly rejected the offer.
13          43.     After the ’654 patent issued on July 3, 2018, Lilly continued
14   manufacturing, using, offering for sale, marketing, promoting, and/or selling Taltz.
15   Lilly knows of the ’654 patent, Genentech’s infringement allegations, and the
16   evidence of infringement represented by its own admissions. Thus, any
17   manufacture, use, import, offer for sale, and/or sale of Taltz after July 3, 2018, is
18   willful.
19                                  PRAYER FOR RELIEF
20          WHEREFORE, Genentech requests the following relief:
21          1.      Judgment that Lilly’s Taltz infringes one or more claims of the
22   ’654 patent;
23          2.      Judgment awarding Genentech damages resulting from such
24   infringement;
25          3.      A declaration that this is an exceptional case and an award of
26   attorneys’ fees pursuant to 35 U.S.C. § 285;
27
28
                                                               AMENDED & SUPPLEMENTAL COMPLAINT
                                                 7                 CASE NO. 3:18-CV-01518-JLS-JLB
     sf-3947902
Case 3:18-cv-01518-JLS-JLB Document 29 Filed 10/17/18 PageID.695 Page 9 of 11



 1          4.    In lieu of a permanent injunction, a running or ongoing royalty
 2   adequate to compensate Genentech for ongoing infringement, and/or all further and
 3   other equitable relief as this Court may deem just and proper;
 4          5.    A determination that Lilly’s infringement has been willful and that the
 5   damages against it be increased up to treble on this basis or for any other basis
 6   within the Court’s discretion;
 7          6.    An award of Genentech’s costs and expenses in this action; and
 8          7.    Such further and other relief as this Court may deem just and proper.
 9
10   Dated: October 17, 2018                MORRISON & FOERSTER LLP
11
12                                          By:    s/ Michael A. Jacobs
                                                   MICHAEL A. JACOBS
13
                                                   Attorneys for Plaintiff
14                                                 GENENTECH, INC.
15                                                 Email: MJacobs@mofo.com
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                              AMENDED & SUPPLEMENTAL COMPLAINT
                                               8                  CASE NO. 3:18-CV-01518-JLS-JLB
     sf-3947902
Case 3:18-cv-01518-JLS-JLB Document 29 Filed 10/17/18 PageID.696 Page 10 of 11



  1                                 DEMAND FOR JURY TRIAL
  2          Pursuant to Fed. R. Civ. P. 38, Plaintiff demands a jury trial as to all matters
  3   triable of right by a jury.
  4
  5   Dated: October 17, 2018                 MORRISON & FOERSTER LLP
  6
  7                                           By:    s/ Michael A. Jacobs
                                                     MICHAEL A. JACOBS
  8
                                                     Attorneys for Plaintiff
  9                                                  GENENTECH, INC.
 10                                                  Email: MJacobs@mofo.com
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                AMENDED & SUPPLEMENTAL COMPLAINT
                                                 9                  CASE NO. 3:18-CV-01518-JLS-JLB
      sf-3947902
Case 3:18-cv-01518-JLS-JLB Document 29 Filed 10/17/18 PageID.697 Page 11 of 11



  1                             CERTIFICATE OF SERVICE
  2          The undersigned hereby certifies that on October 17, 2018 a true and correct
  3   copy of the foregoing was transmitted electronically to the Electronic Filing System
  4   of the United States District Court for the Southern District of California which,
  5   under Local Civil Rule 5.4(b)-(d), is believed to have sent notice of such filing,
  6   constituting service of the filed document, on all Filing Users, all of whom are
  7   believed to have consented to electronic service.
  8          Executed on October 17, 2018, at San Francisco, California.
  9
 10
                                             s/ Michael A. Jacobs
 11                                          MICHAEL A. JACOBS
                                             MJacobs@mofo.com
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                               AMENDED & SUPPLEMENTAL COMPLAINT
                                                10                 CASE NO. 3:18-CV-01518-JLS-JLB
      sf-3947902
